DETAILED ACTION
Claims 1-16 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Patent Application No. JP 2017-144975, filed July 26, 2017. 
Claim Objections
The claims are objected to because of the following informalities: 
Claims 3 and 7 recite the abbreviation ‘CPU’ without first defining it.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. U.S. Patent Publication No. 20160341436 (hereinafter Parker) in view of Oobayashi et al. U.S. Patent Publication No. 20200037416 (hereinafter Oobayashi).
Regarding claim 1, Parker teaches an environmental apparatus controller configured to perform control over multiple types of environmental apparatuses [0042 — An environmental device is a device that at least in part controls a controllable environmental condition. Examples of environmental devices, include, for example, lighting devices, HVAC components (e.g. thermostats, air conditioners, furnaces, heaters, air purifiers, fans and other air handling devices), humidifiers, dehumidifiers, sound systems; 0048 — if the circadian cycle of the subject is out-of-phase, a light therapy can be provided (increase of blue light and of light intensity to entrain the circadian cycle, or paucity of blue light and reduced intensity to reduce circadian stimulation). In another example, the temperature and humidity of the ambient air (multiple types) are tuned to 200 for controlling environmental conditions affecting circadian biorhythms using real-time biometrics… operated by the control server 110 from FIG. 1A], the environmental apparatus controller comprising: 
a grasping unit configured to grasp current mental and physical condition information on a current mental and physical condition of a user [0025 — a human; 0055, Figs. 1-2 —   biometric devices (e.g., biometric device 106.sub.1 to biometric device 106.sub.N) worn by a respective set of subjects (users)… a discriminator 212 can receive data (e.g., over the network 108) from the environmental sensors and biometric devices; 0060 — biometric data (level of a hormone, heart rate, body temperature, physical exertion through the day)… biometrics of the subject may be monitored through the night. The environmental conditions (such as temperature) may be adapted through the night in reaction with the subject's biometrics, for instance to improve sleep quality (room temperature may be tuned in response to the subject's body temperature)], 
environmental situation information [0055, Figs. 1-2 —   system 200 further comprises a subject environment 220 that includes a set of one or more environmental sensors (e.g., environmental sensor 108.sub.1 to environmental sensor 108.sub.N)… a discriminator 212 can receive data (e.g., over the network 108) from the environmental sensors and biometric devices], and 
target relationship information representing a relationship between a target mental and physical condition and a present mental and physical condition [0055-0056, Figs. 1-2 — A simulation engine 214 can use the current data 231 and other data (e.g., target outcomes 233) to develop and adjust a learning model 232 (relationship)… a learning model (e.g., the learning model 232) can 
learning control plan output means configured to output a control change plan for each combination of multiple types of the environmental apparatuses according to the current mental and physical condition information, the environmental situation information, and the target relationship information [0042 — An environmental device is a device that at least in part controls a controllable environmental condition. Examples of environmental devices, include, for example, lighting devices, HVAC components (e.g. thermostats, air conditioners, furnaces, heaters, air purifiers, fans and other air handling devices), humidifiers, dehumidifiers, sound systems; 0048 — if the circadian cycle of the subject is out-of-phase, a light therapy can be provided (increase of blue light and of light intensity to entrain the circadian cycle, or paucity of blue light and reduced intensity to reduce circadian stimulation). In another example, the temperature and humidity of the ambient air are tuned to affect the subject's body temperature. A closed-feedback loop may be used between health conditions and environmental conditions; 0052 — control server 110 can process (e.g., filter, adjust, translate, etc.) the received data (see operation 128) and validate and/or make adjustments to the learning model as needed (see operation 130 of FIG. 1B). Using the updated learning model and the current environmental and physiological data, an optimal set of environmental parameters and settings can be determined (see operation 132) and broadcast to the environmental device 112.sub.1 and other device; 0055-0056, Figs. 1-3 — a learning model 312 development flow 3A00 as used in systems for controlling environmental conditions affecting circadian biorhythms using real-time biometrics… A simulation engine 214 can use the current data 231 and other data (e.g., target 233) to develop and adjust a learning model 232 (relationship)… a learning model (e.g., the learning model 232) can be generated (see step 306). For example, the learning model can comprise a set of mappings (e.g., linear, non-linear, logical, algorithmic, etc.) of input data (e.g., detected environmental and physiological data) to output data (e.g., environmental settings and parameters)]; and 
a selection control unit configured to select, based on a predetermined condition, a control change output by the learning control output means and execute the control change [0055-0057, Figs. 1-3 — a learning model 312 development flow 3A00 as used in systems for controlling environmental conditions affecting circadian biorhythms using real-time biometrics… A simulation engine 214 can use the current data 231 and other data (e.g., target outcomes 233) to develop and adjust a learning model 232 (relationship)… a learning model (e.g., the learning model 232) can be generated (see step 306). For example, the learning model can comprise a set of mappings (e.g., linear, non-linear, logical, algorithmic, etc.) of input data (e.g., detected environmental and physiological data) to output data (e.g., environmental settings and parameters)… the environmental parameter synthesis flow 3B00 can be used to generate the device-specific parameters and settings 328 that will yield a set of environmental adjustments to optimally affect circadian biorhythms using real-time biometric (select control change output based on desired optimal circadian biorhythms …  the simulation engine 214 output might call for an increase in blue light in a designated work area, and the parameter synthesizer might then convert that output to a specific device (e.g., led lamp “led.1122”) and a device-specific setting ); 0060 — biometric data (level of a hormone, heart rate, body temperature, physical exertion through the day)… biometrics of the subject may be monitored through the night. The environmental conditions (such as temperature) may be adapted through the night in reaction 
the learning control output means being further configured to perform learning such that a method of determining the control change to be output is updated by using the mental and physical condition of the user, having changed as a result of executing the control change selected by the selection control unit [0055-0057, Figs. 1-3 — a learning model 312 development flow 3A00 as used in systems for controlling environmental conditions affecting circadian biorhythms using real-time biometrics… A simulation engine 214 can use the current data 231 and other data (e.g., target outcomes 233) to develop and adjust a learning model 232 (relationship)… he learning model development flow 3A00 can be used to develop, validate, and update a learning model used in systems for controlling environmental conditions affecting circadian biorhythms using real-time biometrics… a learning model (e.g., the learning model 232) can be generated (see step 306). For example, the learning model can comprise a set of mappings (e.g., linear, non-linear, logical, algorithmic, etc.) of input data (e.g., detected environmental and physiological data) to output data (e.g., environmental settings and parameters)… a given environmental device to be adjusted may be in a current state and/or at a current setting (e.g., at a range limit, a relative setting, etc.) that might affect the desired adjustment. When all device parameters and settings have been determined and adjusted, the parameter synthesizer can broadcast the updated control information in a format acceptable for each adjusted device].

However, Oobayashi teaches control change plans and a selection control unit configured to select, based on a predetermined condition, one of a plurality of the control change plans and execute the one of the control change plans [0071 — User sensor group 40 includes one or more sensors that detect the state of user 2 in space 3; 0077-0079, Figs. 2-3 — control device 100… controller 110 switches scene control when a predetermined condition is satisfied. The predetermined condition includes a plurality of conditions, examples of which include a condition based on schedule information 131, a condition based on a user operation made via operation terminal 200, and a condition based on detection results from user sensor group 40; 0119, Fig. 4 —  one or more scenes (control change plans) include a concentration scene that causes user 2 to concentrate on an intellectual task and a rest scene that eases the concentration of user 2; 0156-0160, Figs. 5-7 — first, condition determiner 112 in control device 100 determines whether a condition for switching to concentration scene control has been satisfied or not (S20)… When the switching condition is satisfied (yes in S20), controller 110 switches to concentration scene control… device controller 111 controls luminaire group 10 and air conditioning device group 20 in an integrated manner so as to reproduce the concentration scene in space 3.].
Parker and Oobayashi are analogous art.  They relate to environmental control systems, particularly systems that are response to a user state.

One of ordinary skill in the art would have been motivated to do this modification in order to easily reproduce an environmental control plan/scene that is appropriate for a particular user state and to improve the user state, as taught by Oobayashi [0009, 0034].  
Regarding claim 2, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above.  
Further, Parker teaches that the mental and physical condition of the user is an arousal level of the user [0055 —data might further indicate the subject has a high melatonin level (e.g., is sleepy); 0060 — biometric data (level of a hormone, heart rate, body temperature, physical exertion through the day)… biometrics of the subject may be monitored through the night. The environmental conditions (such as temperature) may be adapted through the night in reaction with the subject's biometrics, for instance to improve sleep quality (room temperature may be tuned in response to the subject's body temperature)… The sleep cycle may be monitored, and at a time that is adequate for wake-up (end of a sleep cycle that is close to a target wake-up time), lighting in the room is turned on and the blue dose is elevated to wake up the subject and synchronize his circadian phase].
Regarding claim 3, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above.  
707); 0045 — Examples of machine learning techniques include neural networks, Bayesian inference and other methods known in the art].
Regarding claim 4, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above.  
Further, Parker teaches control change plans output by the learning control plan output means [0042 — An environmental device is a device that at least in part controls a controllable environmental condition. Examples of environmental devices, include, for example, lighting devices, HVAC components (e.g. thermostats, air conditioners, furnaces, heaters, air purifiers, fans and other air handling devices), humidifiers, dehumidifiers, sound systems; 0048 — if the circadian cycle of the subject is out-of-phase, a light therapy can be provided (increase of blue light and of light intensity to entrain the circadian cycle, or paucity of blue light and reduced intensity to reduce circadian stimulation). In another example, the temperature and humidity of the ambient air are tuned to affect the subject's body temperature. A closed-feedback loop may be used between health conditions and environmental conditions; 0052 — control server 110 can process (e.g., filter, adjust, translate, etc.) the received data (see operation 128) and validate and/or make adjustments to the learning model as needed (see operation 130 of FIG. 1B). Using the updated learning model and the current environmental and physiological data, an optimal set of environmental parameters and settings can be determined (see operation 132) and broadcast to the environmental device 112.sub.1 and other device; 0055-0056, Figs. 1-3 — a learning model 312 development flow 3A00 as used in systems for controlling environmental conditions affecting circadian biorhythms using real-time biometrics… A simulation engine 214 can use the 231 and other data (e.g., target outcomes 233) to develop and adjust a learning model 232 (relationship)… a learning model (e.g., the learning model 232) can be generated (see step 306). For example, the learning model can comprise a set of mappings (e.g., linear, non-linear, logical, algorithmic, etc.) of input data (e.g., detected environmental and physiological data) to output data (e.g., environmental settings and parameters)].
Further, Oobayashi teaches the selection control unit is configured to, when the selection control unit selects one of the plurality of control change plans, select while rotating combination patterns of multiple types of the environmental apparatuses [0077-0079, Figs. 2-3 — control device 100… controller 110 switches scene control when a predetermined condition is satisfied. The predetermined condition includes a plurality of conditions, examples of which include a condition based on schedule information 131, a condition based on a user operation made via operation terminal 200, and a condition based on detection results from user sensor group 40; 0119, Fig. 4 —  one or more scenes (control change plans) include a concentration scene that causes user 2 to concentrate on an intellectual task and a rest scene that eases the concentration of user 2; 0156-0160, Figs. 5-7 — first, condition determiner 112 in control device 100 determines whether a condition for switching to concentration scene control has been satisfied or not (S20)… When the switching condition is satisfied (yes in S20), controller 110 switches to concentration scene control… device controller 111 controls luminaire group 10 and air conditioning device group 20 in an integrated manner so as to reproduce the concentration scene in space 3 — Note that there are only 2 scenes (control change plans) that involve combinations of lighting and air conditioning and controller 110 switches/rotates between the 2 scenes.].

One of ordinary skill in the art would have been motivated to do this modification in order to reproduce an environmental control plan/scene that is appropriate for a particular user state as appropriate and to improve the user state, as taught by Oobayashi [0009, 0034].  
Regarding claim 5, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above.  
Further, Parker teaches that the multiple types of environmental apparatuses include at least two or more of an apparatus configured to adjust temperature, an apparatus configured to adjust humidity, an apparatus configured to adjust a concentration of carbon dioxide, an apparatus configured to provide fragrance, an apparatus configured to adjust illumination, and an apparatus configured to adjust sound [0042 — An environmental device is a device that at least in part controls a controllable environmental condition. Examples of environmental devices, include, for example, lighting devices, HVAC components (e.g. thermostats, air conditioners, furnaces, heaters, air purifiers, fans and other air handling devices), humidifiers, dehumidifiers, sound systems; 0048 — if the circadian cycle of the subject is out-of-phase, a light therapy can be provided (increase of blue light and of light intensity to entrain the circadian cycle, or paucity of blue light and reduced intensity to reduce circadian stimulation). In another example, the temperature and humidity of the ambient air are tuned to affect the subject's body temperature. A closed-feedback loop may be used between health conditions and environmental conditions].
Regarding claim 6, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above.  
Further, Parker teaches that the learning control plan output means has an initial control change plan for each combination of multiple types of the environmental apparatuses according to initial ones of the current mental and physical condition information, the environmental situation information, and the target relationship information before the learning is performed so as to be able to output the initial control change plan [0042 — An environmental device is a device that at least in part controls a controllable environmental condition. Examples of environmental devices, include, for example, lighting devices, HVAC components (e.g. thermostats, air conditioners, furnaces, heaters, air purifiers, fans and other air handling devices), humidifiers, dehumidifiers, sound systems; 0048 — if the circadian cycle of the subject is out-of-phase, a light therapy can be provided (increase of blue light and of light intensity to entrain the circadian cycle, or paucity of blue light and reduced intensity to reduce circadian stimulation). In another example, the temperature and humidity of the ambient air are tuned to affect the subject's body temperature. A closed-feedback loop may be used between health conditions and environmental conditions; 0056, Fig. 3 — the learning model development flow 3A00 can start a determination of whether such a system is being initially setup (see decision 302). If this is an initial setup, the simulation engine 214 can read a set of training data from the model data 216 (see step 304). For example, the training data can include target outcomes 233, experimental data, expected conditions and biometrics, subject data, etc. Using the training data, a learning model (e.g., the learning model 232) can be generated (see step 306). For example, the learning model can comprise a set of mappings (e.g., linear, non-linear, logical, algorithmic, etc.) of input data (e.g., detected environmental and physiological data) to output data (e.g., environmental settings and 
However, Oobayashi teaches control change plans for each combination of multiple types of the environmental apparatuses [0077-0079, Figs. 2-3 — control device 100… controller 110 switches scene control when a predetermined condition is satisfied. The predetermined condition includes a plurality of conditions, examples of which include a condition based on schedule information 131, a condition based on a user operation made via operation terminal 200, and a condition based on detection results from user sensor group 40; 0119, Fig. 4 —  one or more scenes (control change plans) include a concentration scene that causes user 2 to concentrate on an intellectual task and a rest scene that eases the concentration of user 2 (each scene/change plan has combination settings for luminaires and air conditioning (temperature and humidity) (multiple types of the environmental apparatuses)); 0156-0160, Figs. 5-7 — first, condition determiner 112 in control device 100 determines whether a condition for switching to concentration scene control has been satisfied or not (S20)… When the switching condition is satisfied (yes in S20), controller 110 switches to concentration scene control… device controller 111 controls luminaire group 10 and air conditioning device group 20 in an integrated manner so as to reproduce the concentration scene in space 3.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above environmental control apparatus, as taught by the combination of Parker and Oobayashi, by incorporating the above limitations, as taught by Oobayashi.  

Regarding claim 7, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.  
Regarding claim 8, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.  
Regarding claim 9, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.  
Regarding claim 10, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.  
Regarding claim 11, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.  
Regarding claim 12, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.  
Regarding claim 13, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.  
Regarding claim 14, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.  
Regarding claim 15, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.  
Regarding claim 16, the combination of Parker and Oobayashi teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.  
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baker et al. U.S. Patent Publication No. 20160054023, which discloses a load control system that controls an electrical load in a space of a building based on one or more parameters regarding the physical condition of an occupant.
Orfield et al. U.S. Patent Publication No. 20040245351, which discloses a smart, adaptive control system that monitors and influences physical conditions of the workplace.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119